per curiam:
Mediante nuestra opinión Per Curiam de 26 de julio de 1950, In re Luis M. Pagán, 71 D.P.R. 761 (1950), el peticionario fue desaforado.
En 14 de septiembre de 1965 el peticionario radicó en este Tribunal un escrito solicitando ser readmitido al ejer-cicio de la profesión de abogado y del notariado. Expresó en su solicitud que desde que fue separado del ejercicio de la profesión de abogado ha observado buena conducta, que no ha practicado la profesión de abogado, se ha dedicado a la industria y al comercio, que está profundamente arrepen-tido de los hechos que motivaron su desaforo, que los 15' años que lleva desaforado han sido suficientes para su rehabili-*539tación, y que cuenta 65 años de edad. Acompañó su solicitud con un certificado negativo de récord criminal expedido por la Policía de Puerto Rico y con una serie de declaraciones de personas que dan fe de su buena conducta en el presente.
Recibido el escrito del peticionario, solicitamos del Pro-curador General que nos rindiera un informe sobre el mismo. Con fecha de 9 de marzo de 1966 el Procurador General, Honorable J. B. Fernández Badillo, rindió un informe en el cual confirma lo alegado por el peticionario en su solicitud y manifiesta no oponerse a que el peticionario sea readmitido al ejercicio de la profesión de abogado-notario.
En 25 de marzo de 1966 ordenamos la celebración de una vista sobre la solicitud de rehabilitación del peticionario y ordenamos que se notificase al Colegio de Abogados de Puerto Rico, a fin de que dicha institución se manifestase por escrito o/y compareciendo a la vista, en cuanto a la reha-bilitación solicitada.
En 19 de abril de 1966 se celebró la vista. Comparecieron el querellado y su abogado, el Ledo. Manuel Abréu Castillo y el Presidente del Colegio de Abogados, Ledo. Noel Colón Martínez. El Presidente del Colegio de Abogados, quien com-pareció a nombre de dicha institución, expresó no tener obje-ción a lo solicitado. El peticionario prestó declaración y el asunto quedó sometido. Según lo ofreciera en la vista, el Presidente del Colegio de Abogados sometió un escrito, que consta en autos, informando sobre la consideración de que fue objeto por parte del Colegio de Abogados la solicitud del peticionario y concluyendo que el Colegio no se opone a que el peticionario sea readmitido al foro puertorriqueño.
En vista de las manifestaciones escritas y verbales del peticionario; de lo expresado en los informes del Procurador General y del Presidente del Colegio de Abogados; conside-rando que el peticionario ha estado separado del ejercicio de su profesión por más de 15 años, y confiando en que su rehabilitación moral se ha realizado, este Tribunal ordenará *540la readmisión del abogado Luis M. Pagan al ejercicio de la profesión de abogado-notario en Puerto Rico.
El Juez Presidente Señor Negrón Fernández y los Jueces Asociados Señores Belaval y Santana Becerra no intervi-nieron.